 D'ARMIGENE, INC.APPENDIX187NOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership by any of our employees in TruckDrivers,Warehousemen and Helpers of Jacksonville, Local Union No. 512, affil-iated with International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or in any other labor organization, by discharging orotherwise discriminating against employees in regard to their hire or tenure ofemployment, or any other term or condition of employment.WE WILL offer King Adams immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or otherrights and privileges previously enjoyed.WE WILL make whole King Adams for any loss of pay he may have sufferedas a result of the discrimination against him.WE WILL NOT interrogate our employees concerning their union sentiments,whether they have signed union cards, or as to the union activities of otheremployees, invite employees to report to management concerning the unionactivitiesof other employees, tell employees that wage increases are beingwithheld because of union activities, or in any other manner interfere with,restrain, or coerce our employees in the exercise of their rights to self-organiza-tion, to bargain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bargaining, or othermutual aid or protection, or to refrain from any or all such activities.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization.IV. SUTPHIN, CO.-ATLANTA, INC,EmployerDated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing Act of 1948, as amended, after discharged from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Room 706,Federal Office Building, 500 Zack Street, Tampa, Florida, Telephone No. 228-7711.D'Armigene,Inc.andLocal 107,International Ladies'GarmentWorkers' Union,AFL-CIO.Case No. 29-CA-181. August 3,1965DECISION AND ORDEROn June 9, 1965,Trial Examiner Sidney Lindnerissued his Deci-sion in the above-entitled proceeding,finding that the Respondent hadengaged inand was engaging in certainunfair labor practices withinthe meaningof the National LaborRelationsAct, as amended, andrecommending that it cease and desist therefrom and take certainaffirmativeaction, asset forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision.154 NLRB No. 13. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andZagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial errors was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in the case,and hereby adopts the findings,' conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatRespondent, D'Armigene, Inc., Bay Shore, Long Island, New York, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.1 The Trial Examiner'sDecision is hereby corrected so that the unit description in-cludes cuttermarkers rather than cuttermakers.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn a charge duly filed on March16, 1965, byLocal 107,International Ladies'Garment Workers'Union, AFL-CIO, herein called the Union, the General Counselof the National Labor Relations Board by the Regional Director for Region 29issued a complaint,together with a notice of hearing dated March 29, 1965, copiesof which were duly served upon the parties.The complaint alleges, in substancethatD'Armigene, Inc., herein called the Respondent,refused to bargain with theUnion in violation of Section 8(a)(1) and(5) of the Act.Respondent's answer denied certain allegations of the complaint,including thoserelating to the appropriateness of the bargaining unit,'the status of the Union asexclusive representative of all employees in said unit and the commission by Respond-ent of any unfair labor practices within the meaning ofthe Act.Asaffirmativedefenses the Respondent alleged that the unit does not constitute a unit appropriatefor collective-bargaining purposes within the meaning of Section 9(b) of the Act,that the Board's rulings on challenged ballots were erroneous(Case No. 29-RC-6),and that the Board's denial of a stay pending decisionby the Court of Appeals withrespect to the Board'sOrder in148 NLRB2 was a denial of due process.On May 3,1965, the General Counsel filed and served a motion forjudgment onthe pleadings.In support thereof he contended that:(1) the affirmative defensespleaded by the Respondent had been raised and litigated in the underlying repre-sentation proceeding,Case No. 29-RC-6, and the Respondent may not relitigatethese issues in the complaint proceeding before theTrialExaminer, who is boundby theBoard's decision;(2) on March3, 1965, theUnion requested Respondent torecognize it as the exclusive collective-bargaining representative of the Respondent'semployees in the aforesaid unit and sinceMarch 5,1965, the Respondent refused torecognize and bargain collectively with the Union(which facts were alleged in thecomplaint and admitted in the Respondent's answer thereto);and (3)the allega-1The following employees of Respondent were found to constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) of the Act:All cuttingdepartment employees employed by Respondent at its plant in Bay Shore,Long Island, New York, including cutters, cuttermakers, and assorters,but excluding allother production and maintenance employees,office clerical employees,sales employees,professional employees,watchmen,guards, and supervisors as definedin the Act. D'ARMIGENE, INC.189tions of the complaint must be found to be true and the Trial Examiner shouldmake findings of fact and conclusions based thereon and recommend an appropriateorder.On May 10, 1965, Trial Examiner Sidney Lindner issued and caused to be servedon all the parties, an order directing the Respondent to show cause, on or beforeMay 20, 1965, why the motion should not be granted and the issues raised by thepleadings herein should not be resolved without further hearing.The order alsodirected Respondent to submit any evidence newly discovered or not available atthe time of the representation proceeding by way of an offer of proof.In Response to the order to show cause, I received Respondent's offer of proofdated May 18, 1965, in which Respondent offered as proof the record in Case No.2-CA-9396 and the Board's Decision therein, 148 NLRB 2 (of which record theBoard took administrative notice in its Decision and Order dated February 4, 1965(Case No. 29-RC-6), on the challenged ballots herein), and the fact that saidproceeding is pending on appeal before the Court of Appeals for the Second Circuit(also noted by the Board in said Decision and Order).It appearing, therefore, that there are no issues of fact herein requiring a hearingbefore a Trial Examiner for the purpose of issuing a Decision, I deem this casesubmitted for decision on the pleadings, the motion papers and the record in CaseNo. 29-RC-6. The hearing herein heretofore indefinitely postponed is hereby can-celed, and I make the following:Rulings on the MotionThe issues raised by Respondent's answer and offer of proof were previously raisedand determined by the Board in the underlying representation case (Case No. 29-RC-6). It is well settled that such issues, absent newly discovered evidence, noneof which is offered here, may not be relitigated in this case.2It is apparent from the foregoing that there are no factual issues litigable beforeme.Accordingly, the General Counsel's motion is granted on the basis of the entirerecord herein, including the representation case, and I hereby make the following:FINDINGS OF FACT1.JURISDICTIONThe Respondent is a New York corporation engaged at Bay Shore,Long Island,New York,in the manufacture and sale of women's uniforms.During the past 12months, Respondent purchased supplies, materials,and products valued in excess of$50,000 which were shipped directly to its Bay Shore plant from suppliers locatedoutside the State of NewYork, andmanufactured,sold, and shipped products inexcess of$50,000 in interstate commerce to customers in other States. I find thattheRespondent is now, and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization as defined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Representation Proceedinga.The unitAll cutting department employees employed by Respondent at its plant in BayShore, Long Island, New York, including cutters, cuttermakers, and assorters, butexcluding all other production and maintenance employees, office clerical employ-ees, sales employees, professional employees, watchmen, guards, and supervisors asdefined in the Act, constitute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9(b) of the Act.2 Pittsburgh Plate Glass Company v.N.L.R.B.,313 US.146;MetropolitanLife In-surance Company,141 NLRB 337, enfd. 328 F2d 820(C A.3) ; Metropolitan Life In-surance Company,141 NLRB 1074, enfd. 330 F. 2d 62 (C A.6) ; Esquire,Inc. (CoronetInstructionalFilmsDivision), 109 NLRB 530,538-539, enfd 222 F. 2d 253(CA. 7). 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.The certificationOn or about January 24, 1964, a majority of the employees of the Respondent insaid unit, in a secret election conducted under the supervision of the RegionalDirector for Region 2, designated and selected the Union as their representative forthe purposes of collective bargaining with Respondent, and on February 23, 1965,the Board certified the Union as the collective-bargaining representative of theemployees in said unit and the Union continues to be such representative.c.The request to baigain and the Respondent's refusalOn or about March 3, 1965, and continuing thereafter, the Union has requestedthe Respondent to bargain collectively with it as the exclusive collective-bargainingrepresentative of all the employees in the above-described appropriate unit.On orabout March 5, 1965, Respondent did refuse, and continues to refuse, to recognizeand bargain collectively with the Union as the exclusive collective-bargaining repre-sentative of all the employees in said unit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, occurring in connectionwith its operations set forth in section I, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certain unfairlabor practices, I shall recommend that it cease and desist therefrom and take affirm-ative action designed to effectuate the policies of the Act.Upon the foregoing findings of fact and the entire record in the case, includingthe representation proceedings, I make the following:CONCLUSIONS OF LAW1.The Respondentisanemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of theAct3.All cutting department employees employed by Respondent at its plant in BayShore, Long Island, New York, including cutters, cuttermakers, and assorters, butexcluding all other production and maintenance employees. office clerical employees,sales employees, professional employees, watchmen, guards, and supervisors asdefined in the Act, constitute a unit appropriate for the purpose of collective bargain-ing within the meaning of Section 9 (b) of the Act.4.Since on or about February 23, 1965, the Union has been,and isthe exclusiverepresentative for the purposes of collective bargaining of the employees in the unitdescribed above.5.By refusing to bargain collectively with the Union as the exclusive representativeof the employees in the appropriateunit on orabout March 5, 1965, and thereafter,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (5) and (1) of the Act.6The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in this case and in the representation proceeding, and pursuant to Section10(c) of the National Labor Relations Act, as amended, I recommend that theRespondent, D'Armigene, Inc , its officers, agents, successors, and assigns, shall.1.Cease and desist from-(a)Refusing to bargain collectively with Local 107, International Ladies' GarmentWorkers' Union, AFL-CIO, as the exclusive bargaining representative of its employ-ees inthe following unit:All cutting department employees employed by Respondent at its plant in BayShore, Long Island, New York, including cutters, cuttermakers, and assorters, butexcluding all other production and maintenance employees, office clerical employees,sales employees, professional employees, watchmen, guards, and supervisors asdefined in the Act. D'ARMIGENE, INC.191(b) Interfering with the efforts of Local 107, International Ladies' GarmentWorkers' Union,AFL-CIO, to negotiate for or represent the employees in the saidappropriate unit as the exclusive bargaining agent2.Take the following affirmative action,which it is found will effectuate thepolicies of the Act.(a)Upon request,bargain collectively with Local 107, International Ladies' Gar-ment Workers'Union,AFL-CIO, asthe exclusive representative of all the employeesin the appropriate unit described above, with respect to Iates of pay, wages,hours ofemployment,and other conditions of employment,and, if an understanding isreached, embody such understanding in a signed agreement.(b) Post at its Bay Shore,Long Island, New York, plant,copies of the attachednotice marked"Appendix." 3Copies of said notice,to be furnished by the RegionalDirector for Region 29, shall,after being duly signed by Respondent's representative,be posted by it immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 29, writing,within 20 days from thereceipt of this Decision and Recommended Order, what steps the Respondent hastaken to comply herewith.43In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decisionand Order."'In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Local 107, InternationalLadies' Garment Workers' Union,AFL-CIO,as the exclusive representative ofthe employees in the bargaining unit described belowWE WILL NOT interfere with the efforts of Local 107, International Ladies'Garment Workers'Union, AFL-CIO, to negotiate for or represent as exclusivebargaining agent the employees in the bargaining unit described belowWE WILL, upon request,bargain with the above-named union,as the exclusiverepresentative of all the employees in the bargaining unit described below withrespect to rates of pay, wages,hours of employment,and other conditions ofemployment,and, if an understanding is reached,embody such an understandingin a signed agreement.The bargaining unit is:All cutting department employees employed by Respondent at its plant inBay Shore,Long Island, New York, including cutters, cuttermakers, andassorters,but excluding all other production and maintenance employees,office clerical employees,sales employees,professional employees,watch-men, guards,and supervisors-as defined in the Act.D'ARMIGENE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, FourthFloor, 16 Court Street, Brooklyn, NewYork,Telephone No. 596-5386.